FILED
                            NOT FOR PUBLICATION                              OCT 4 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10573

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00069-KJD

  v.
                                                 MEMORANDUM *
JOSE GONZALEZ-GUZMAN, a.k.a. Joe
Gonzalez-Guzman,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Jose Gonzalez-Guzman appeals from the 46-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Gonzalez-Guzman contends that his sentence is substantively unreasonable

because his prior conviction was stale and because the district court did not adjust

his sentence downward for cultural assimilation or based on his particular history

and characteristics. In light of the 18 U.S.C. § 3553(a) sentencing factors and

considering the totality of the circumstances, including the district court’s concern

about the seriousness of Gonzalez-Guzman’s criminal history, the within-

Guidelines sentence is not substantively unreasonable. See Gall v. United States,

552 U.S. 38, 51 (2007); United States v. Valencia-Barragan, 608 F.3d 1103, 1108-

09 (9th Cir. 2010).

      AFFIRMED.




                                          2                                     10-10573